Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 11/04/2021.  Claims 1, 2, and 4-23 are currently pending.
The present amendment raises a new 112(d) issue with regard to claim 14.  See the new 112 rejection, below. 
The rejection of claims 1, 2, and 4-23 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0009120, hereinafter Yang) as evidenced by Widder et al. (US 4,009,139) or Rodrigues et al. (US 7,875,359) as previously set forth in the Office action mailed 09/20/2021 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites the limitation “wherein the cooling liquid composition is opaque or translucent” which fails to further limit and/or include the subject matter of its parent claim 1 due to the parent claim reciting the limitation “”the cooling liquid comprises: an aqueous solution …, and wherein the aqueous solution has a stable, cloudy or opaque visual appearance”.  The parent claim already sets forth the composition/solution is opaque (cloudy and opaque describe substantially the same visual appearance), and the instantly claimed case of the composition being opaque fails to further limit the parent claim’s limitations.  The alternative instantly claimed case of the composition being translucent fails to include all the limitations of the parent claim since the parent claim already specifies the composition/solution is opaque rather than translucent.  The dependent claim composition cannot be translucent when the parent claim conversely recites the composition as opaque.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0009120, hereinafter Yang) as evidenced by Widder et al. (US 4,009,139, hereinafter Widder) or Rodrigues et al. (US 7,875,359, hereinafter Rodrigues).
	As to claim 1, Yang teaches a cooling liquid (heat transfer fluid, e.g., liquid coolant, abstract and para. 0014) comprising an aqueous solution (the heat transfer fluid comprises water, abstract and para. 0024) comprising a copolymer (a water-soluble acrylate polymer including copolymers, abstract and para. 0053; para. 0065, 0068 and Tables 1 to 3 further expressly teaches many species of suitable copolymers).  Yang further teaches the acrylate based copolymer is methacrylic acid-based (para. 0053-0054 and 0062), i.e., based on a 2-propenoic acid, 2-methyl, polymer.  
	Although Yang fails to explicitly teach the copolymer concentration is specifically within the claimed range of 0.05 to 20% by mass of the composition, Yang teaches the concentration of the copolymer overlaps the claimed range and therefore constitutes prima facie obviousness over the recited range (Yang teaches the heat transfer fluid further comprises calcium ions where the concentration of calcium ions is up to 200 mg/L, i.e., 200 ppm, and the ratio of water-soluble acrylate polymer to calcium ion concentration is up to about 110, i.e., the amount of polymer is up to about 22,000 ppm or 2.20 wt.%, para. 0017 and 0044; Yang further and alternatively teaches the heat transfer fluid further comprises magnesium ions where the concentration of magnesium ions is up to 200 mg/L, i.e., 200 ppm, and the ratio of water-soluble acrylate polymer to magnesium ion concentration is up to about 25, i.e., the amount of polymer is up to about 5,000 ppm or 0.50 wt.%, para. 0018, 0038 and 0040).  
Although Yang fails to explicitly teach an example where methacrylic acid is copolymerized with ethenylbenzene, Yang further teaches the selection of various monomers to which the acrylate-based polymer is copolymerized, including styrene (see the category f) of compounds in para. 0062), i.e., ethenylbenzene.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed 2-propenoic, 2-methyl-, polymer with ethenylbenzene since Yang teaches the selection of both monomers in order to obtain the water-soluble in the instant heat transfer fluid composition.  The disclosure of Yang envisages a methacrylic acid-based polymer and further teaches the selection of styrene as a suitable monomer for copolymerization therein. 
Yang teaches further teaches the water-soluble polymer components each have total solids and active solids contents and function as polymer dispersants (para. 0052, 0064, 0067, 0068 and Tables 1-3), i.e., are present as particles dispersed within the heat transfer fluid.  The fact that the polymer functions as a dispersant meets the limitation that the copolymer has a stable appearance and remains in the solution without sedimentation.  
Yang fails to explicitly teach the copolymer/aqueous solution has a cloudy or opaque visual appearance.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitation of the copolymer (or the aqueous solution containing such) having a cloudy or opaque visual effect/appearance would flow naturally from the disclosed composition of Yang since (meth)acrylic-styrene copolymers encompassed by Yang are well known in the art as opacifying polymers that would be expected by a person of ordinary skill in the art to appear cloudy or opaque while dispersed in solution.  Widder and Rodrigues are references cited to evidence such features are well known and would be expected from the copolymers encompassed by Yang’s disclosure.  Widder teaches opacifying agents comprising a (meth)acrylate-styrene polymer having a particle size less than 1 micrometer that form highly stable dispersions in aqueous and alcoholic solvents (abstract, col. 1 lines 1-15, col. 2 lines 54-55, and col. 3 lines 4-9).  Rodrigues teaches opacifying polymers that form self-stabilizing dispersions comprising (meth)acrylic-styrene copolymers having a particle size less than 1 micrometer (abstract, col. 3 lines 12-48, and the Examples among col. 7 to col. 14).
Further, note the additional limitations regarding the cooling liquid composition being for a liquid cooling system for cooling a heat generating element arranged on a printed circuit board is an intended use of the recited liquid cooling composition that does not limit the structure of the liquid cooling composition and is therefore extended little patentable weight.   
	As to claims 2 and 17, Yang teaches the copolymer concentration overlaps the ranges of 0.05 to 15% by mass and 0.1 to 10% by mass, as described above.
	As to claims 4, 5, and 18, although Yang fails to explicitly teach the copolymer is present as particles having an average diameter within the ranges of 0.1-0.5 micrometers, 0.15-0.4 micrometers, or 0.18-0.35 micrometers, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Yang since Yang further teaches the water-soluble polymer components each have total solids and active solids contents and function as polymer dispersants (para. 0052, 0064, 0067, 0068 and Tables 1-3), i.e., are present as particles dispersed within the heat transfer fluid, whose average diameter size could therefore be varied and optimized by a person of ordinary skill in the art in order to obtain a suitable or sufficient dispersity within the heat transfer fluid or dispersant effect among the heat transfer fluid.  Further note that the evidence references of record, Widder and Rodrigues, teach opacifying (meth)acrylic-styrene copolymers are well known in the art to have particle sizes overlapping the claimed ranges.  See col. 2 lines 54-55 of Widder teaching the (meth)acrylic-styrene opacifiying agent having a particle size range of 0.2 to 1 micrometers.  See also Table 2 in col. 11 of Rodrigues teaching an acrylic-styrene opacifying polymer having a particle size range of 300 to 500 nm, i.e., 0.3 to 0.5 micrometers. 
As to claims 6 and 7, Yang teaches the cooling liquid composition further comprises a pigment or a dye (colorants or dyes, para. 0077-0078).  The exemplary colorant and dye species at para. 0078 of Yang are completely silent to titanium dioxide, aluminum oxide, and zinc oxide and therefore directly meet the claimed limitation that the pigment does not comprise titanium dioxide, aluminum oxide, or zinc oxide.
As to claims 8 and 19, Yang teaches the cooling liquid composition further comprises propylene glycol (1,3-propanediol) in an amount overlapping the claimed concentrations of 5% to 80% by mass and 10% to 75% by mass (15 to 99 wt.%, para. 0023).
As to claim 9, Yang teaches the cooling liquid further comprises monoethylene glycol (ethylene glycol, para. 0023) or the cooling liquid further comprises one of glycerol, ethanol and methanol (freezing point depressants such as methanol, ethanol and glycerol, para. 0022-0023).
As to claims 10 and 20, Yang teaches the cooling liquid composition further comprises an aliphatic monocarboxylate, including salts thereof, where 2-ethyl hexanoic acid is an exemplary species (para. 0026-0027 and 0084) in a preferred amount falling within the claimed ranges of 0.5% to 20% by mass and 1.5% to 15% by mass (para. 0028). 
Although Yang fails to explicitly teach the sodium salt of 2-ethyl hexanoic acid, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed sodium 2-ethyl hexanoate since Yang directly teaches providing carboxylate salts of the aforementioned carboxylic acid and an alkali metal, specifically a sodium salt, would be regarded to the skilled artisan as one of the most routine carboxylate salts.  Although drawn to another component in the reference’s composition, the paragraph immediately following the disclosure of the carboxylate additive clarifies alkali metal, e.g., sodium, salts as envisaged salts in the reference (see the sodium phosphate salts alternative to phosphoric acid as species of inorganic phosphates in para. 0029).
For purposes of claim interpretation, it is noted claim 20 reciting the cooling liquid composition further comprises sodium 2-ethylhexanoate having a concentration of 1.5% to 15% by mass clearly further limits the subject matter of parent claim 10 since claim 10 recites two alternate ranges of sodium 2-ethylhexanoate, 0.5% to 20% by mass or 1.5% to 15% by mass.  The limitations of claim 20 either: 1) further limit the 0.5% to 20% by mass sodium 2-ethylhexanoate range of parent claim 10 to merely 1.5% to 15% by mass, and/or 2) further limit/clarify the concentration of sodium 2-ethylhexanoate is merely present at/within the 1.5% to 15% by mass range of the two alternate ranges of parent claim 10. 
As to claims 11 and 21, Yang teaches the cooling liquid composition further comprises a biocide (para. 0077) including a combination of 5-chloro-2-methyl-3(2H)-isothiazolone (5-chloro-2-methyl-4-isothiazolin-3-one) and 2-methyl-3(2H)-isothiazolone (2-methyl-4-isothiazolin-3-one) (para. 0080).  
Although Yang fails to explicitly teach the concentration of the biocide(s), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within either of the claimed concentrations of 0.005% to 0.15% by mass or 0.01% to 0.1% by mass by varying and optimizing the amount of biocide(s) in the heat transfer fluid in order to obtain a suitable or sufficient effect of the additive. 
As to claim 12, Yang teaches the cooling liquid composition comprises a combination of biocides including 1,2-benzisothiazol-3(2H)-one (1,2-benzisothiazolin-3-one), 5-chloro-2-methyl-3(2H)-isothiazolone (5-chloro-2-methyl-4-isothiazolin-3-one) and 2-methyl-3(2H)-isothiazolone (2-methyl-4-isothiazolin-3-one) (para. 0080). 
As to claims 13 and 22, Yang teaches the cooling liquid composition comprises water, as described above, and further teaches the water is distilled water (para. 0025).  Yang further teaches the heat transfer fluid is based upon either of a freezing point depressant, water or a combination thereof (abstract and para. 0024) where the freezing point depressant, disclosed in prior paragraphs as having a maximum amount of 99 wt.% (para. 0022-0023), is diluted with the water to 40-60 vol% (para. 0024), which appears to significantly overlap, if not fall within, the claimed ranges of 10% to 90% by mass or 20% to 80% by mass water. 
As to claim 14, the limitation that the cooling liquid composition is opaque is met for substantially the same reasons as described above with regard to claim 1.  The (meth)acrylic-styrene copolymers encompassed by Yang are well known in the art as opacifying polymers that would be expected by a person of ordinary skill in the art to remain visible in a cloudy or opaque aspect while dispersed in solution, as described above.  In any event, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed cooling liquid composition is opaque would flow naturally from the disclosed composition of Yang since Yang teaches the composition is largely water and/or alcohol/glycol-based, as described above, and further teaches the addition of colorants or dyes (para. 0078), as well as various salts that are selected from both water-soluble salt and water-insoluble salts (para. 0034) that would be expected to affect the turbidity and limpidity of the heat transfer composition.  
As to claims 15 and 23, Yang teaches the composition further includes a plurality of the water-soluble/polyelectrolyte polymers (para. 0051) and further teaches sodium polyacrylic acid as suitable water-soluble polyelectrolyte polymers (para. 0067 and Table 1).  The ranges of up to 2.20 wt.% and/or 0.50 wt.% of the water-soluble polymer(s) taught by Yang, described above, encompass and overlap the recited ranges of 0.2 to 2% by mass and 0.25 to 1% by mass.  
As to claim 16, Yang teaches a liquid cooling system configured for generating a flow a cooling a liquid within the liquid cooling system comprising the cooling liquid composition (the purpose of Yang’s heat transfer fluid is for use as a liquid coolant in a cooling system of a vehicle engine comprising transferring excess heat from an engine to a radiator via coolant pumps, para. 0003-0006).  Note the additional limitations regarding the liquid cooling system being for cooling a heat generating element arranged on a printed circuit board is an intended use of the recited liquid cooling system that does not limit the structure of the liquid cooling system and is therefore extended little patentable weight.   


Response to Arguments
Applicant's arguments and 132 Declaration of Mr. Oblak filed 11/04/2021 have been fully considered but they are not persuasive to overcome the 103 rejection over Yang et al. (US 2017/0009120) as evidenced by Widder et al. (US 4,009,139) or Rodrigues et al. (US 7,875,359).  
At the onset and to prevent confusion in the record, it is noted Applicant’s arguments and declaration indicate the present invention includes “ethynylbenzene” in the claimed copolymer and how this is not disclosed by the prior art.  The Office notes that Applicant’s references to “ethynylbenzene” are misplaced as the present invention’s claims and specification do not disclose/recite any “ethynylbenzene” as argued.  Ethenylbenzene is disclosed/recited in the specification/claims, not ethynylbenzene; ethenylbenzene and ethynylbenzene are two different compounds:

    PNG
    media_image1.png
    164
    347
    media_image1.png
    Greyscale

For purposes of compact prosecution, the Examiner will interpret Applicant’s arguments/declaration as if they referred to ethenylbenzene as disclosed/claimed.  Note that, a new matter would arise if the specification or claims were amended to recite the presence of ethynylbenzene. 
Applicant argues 1) nowhere does Yang et al. say the methacrylic acid is based on a 2-propenoic acid, 2-methyl polymer as claimed, 2) none of the monomers listed in Yang et al. for polymerization of the water soluble polymer includes 2-propenoic acid monomers, 3) the rejection offers no rationale about how or why one of ordinary skill in the art would derive the specific 2-propenoic acid, 2-methyl-, polymer with ethenylbenzene from the generic styrene polymer teachings of Yang et al., and 4) the rejection offers no rationale or reasoned support for how one of ordinary skill in the art would derive ethenylbenzene from Yang et al.’s list of monomers (page 7 to the top of page 9 of the response filed 11/04/2021 and paragraph 3 of the 132 Declaration filed 11/04/2021).  In response, these arguments are not persuasive because there seems to be a misunderstanding of the similarity in chemistry/composition between the claimed invention and the relied upon teachings of Yang et al.  
The claimed invention and Yang et al. reference each describe the same structure albeit with different but synonymous terminologies.  The claimed invention appears to describe the compounds in terms of their IUPAC names while the reference describes the compounds in terms of their common American English names.  The instantly claimed “2-propenoic acid, 2-methyl-, polymer” in the copolymer is synonymous with the “methacrylic acid” species of Yang et al. that is polymerized to form the water-soluble polymer, i.e., a methacrylic acid polymer, (see the monocarboxylic acid compounds in para. 0054 and the category “(a)” compounds in para. 0062).  The instantly claimed “ethenylbenzene” in the copolymer is synonymous with the “styrene” species of Yang et al. that is provided as an additional monomer unit in the water-soluble polymer, i.e., a water-soluble copolymer, (see the category “(f)” compounds in para. 0062).  To show the terminologies are synonymous and describe the same structures, the Examiner performed a “Name to Structure” function in ChemDraw using “2-propenoic acid, 2-methyl,”, “methacrylic acid”, “ethenylbenzene”, and “styrene” as the input chemical names and has copied the resultant chemical structures herein:

    PNG
    media_image2.png
    157
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    140
    532
    media_image3.png
    Greyscale
.
	Even though Yang et al. fails to explicitly teach an example where methacrylic acid (the claimed 2-propenoic acid, 2-methyl) is copolymerized with styrene (the claimed ethenylbenzene), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed methacrylic acid-styrene copolymer since the reference teaches the selection of both monomers in order to obtain the water-soluble in the instant heat transfer fluid composition.  As described in the rejection of record, the disclosure of Yang et al. envisages a methacrylic acid-based polymer and further teaches the selection of styrene as a suitable monomer for copolymerization therein as similarly claimed.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant further argues the addition of the claimed 2-propenoic acid, 2-methyl-, polymer with ethenylbenzene provides surprising and unique benefits of stability in high levels of inorganic electrolytes across a broad pH range and prevents sedimentation/precipitation of at high levels of such metal ions and that this problem of precipitation cannot be dismissed (see page 8 of the response filed 11/04/2021 and paragraphs 2 and 3 of the 132 Declaration filed 11/04/2021).  In response, this argument is insufficient to overcome the 103 rejection of record because there is no nexus between the merits of present invention as described in the originally filed disclosure and what Applicant regards as benefits in the Declaration’s testimony.  The original specification is completely silent to: 1) the presence of inorganic electrolytes let alone high levels of inorganic electrolytes, 2) any pH value or range, and/or 3) the presence of metal ions or the sedimentation/precipitation of these metal ions at high levels thereof that Applicant regards as benefits.  Furthermore, the specification offers no comparative showing demonstrating unexpected results or criticality of the claimed copolymer relative to any other polymer/copolymer.  
Applicant further argues the Office offers no explanation why it would have been obvious to provide Widder et al.’s water-based polymers for cleaning solutions in a cooling liquid “as [the Examiner] is required to do” (page 9 of the response filed 11/04/2021).  In response, it appears Applicant has misinterpreted the Office action’s citations and reliance to the Widder et al. and Rodrigues et al. references.  These references were merely relied upon as further documentary evidence to show the (meth)acrylic-styrene copolymers encompassed by Yang et al. are well known in the art as opacifying polymers that would be expected by a person of ordinary skill in the art to appear cloudy or opaque while dispersed in solution.  See MPEP 2131.01, III that extra references and evidence can be used to show an inherent characteristic of the thing taught in the primary reference.  See also MPEP 2144.03 that it is appropriate that extra references may be added as directly corresponding evidence to support common knowledge and well known facts.  Note that the 103 rejection heading uses the term “as evidenced by” not “in view of” (see page 3 of this correspondence).  The Office has no burden to show why a person of ordinary skill in the art would combine the teachings of Widder et al. or Rodrigues et al. with Yang et al. because such no such combination has been set forth.  The 103 rejection of record solely relies on Yang et al.’s structures and heat transfer composition and merely cites Widder et al. and Rodrigues et al. as further supporting documentary evidence.  
	Accordingly, the 103 rejection is maintained for the reasons of record.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 20, 2022